     Case 2:21-cv-02003-PKH Document 7        Filed 02/26/21 Page 1 of 1 PageID #: 37




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

PATRICK CABRERA                                                               PLAINTIFF

v.                                  No. 2:21-CV-02003

SHERIFF HOBE RUNION, et al.                                               DEFENDANTS

                                       JUDGMENT

         Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ADJUDGED this 26th day of February, 2021.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
